PER CURIAM.
Billy Wayne Davis, Newport Harbour Limited and E. Dawson Roberts appeal an order denying their motion to dismiss on the basis, inter alia, of the statute of limitations and the economic loss rule. We dismiss that part of the appeal as being from a non-final, non-appealable order. See Couture Farms v. Triton International, Inc., 682 So.2d 578, 579 (Fla. 3d DCA 1996).
The appellants appeal the trial court’s order denying the motion to dismiss based on a claim of improper venue, which was treated as a motion to dismiss for lack of long-arm jurisdiction. The appellants also appeal the order denying their motion to dismiss under Florida Rule of Civil Procedure 1.061, the forum non conveniens rule. See generally Fla. R.App. P. 9.130(a)(3)(A), (C)(i). We find no error and affirm. See Venetian Salami Co. v. Parthenais, 554 So.2d 499, 502 (Fla.1989); § 48.193(1)(b), Fla. Stat.
Affirmed in part; appeal dismissed in part.